By the Court:

Both judgments must be vacated and set aside. The first, because the joint judgment against Joshua T. and Joseph Seal cannot be sustained against the latter; because he neither executed the bond nor the warrant of attorney, and because it cannot be sustained as the judgment of the former, Joshua T. Seal, alone, as a judgment entered against him severally, by striking the name of Joseph Seal, his partner, from it; since the warrant of attorney, which must be executed strictly, only authorized the confession of a joint judgment against both partners. And this last objection applies with equal force to the second judgment, afterwards entered against Joshua T. Seal alone. As to the entry of this latter judgment, we think there is force in the objection, that having once con-*520leased judgment on the bond against them jointly, if the signature of the bond had authorized it to be done in this instance, the warrant of attorney would have then become' functus officio. For if there had been no exception on the score that the bond and warrant were in fact executed by but one of the partners, then no subsequent confession could have been entered upon it against either of them; because a party on a joint and several bond and warrant of attorney against two persons, cannot enter it jointly against them, and afterwards severally against both, or either of them.